NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-4471
                                      ___________

                                BRENDA LEE SENEY,
                                            Appellant

                                            v.

                       COMMISSIONER SOCIAL SECURITY
                      ____________________________________

                    On Appeal from the United States District Court
                               for the District of Delaware
                        (D.C. Civil Action No. 1-12-cv-01706)
                    District Judge: Honorable Richard G. Andrews
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 2, 2014
             Before: HARDIMAN, NYGAARD and ROTH, Circuit Judges

                          (Opinion filed: September 26, 2014)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Brenda Lee Seney, proceeding pro se and in forma pauperis, appeals from the

order of the United States District Court for the District of Delaware denying her motion

for summary judgment and granting summary judgment in favor of the Commissioner of

Social Security (“Commissioner”). In its decision, the District Court determined that
substantial evidence supported the Administrative Law Judge’s (“ALJ”) denial of

Seney’s application for Social Security Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”). We will affirm for substantially the same

reasons set forth in the District Court’s opinion.

                                              I.

       In June 2009, Seney applied for DIB and SSI. Seney alleged that she was disabled

due to symptoms associated with multiple sclerosis (“MS”), which began in October

2007 when she was 35 years old. After the diagnosis, Seney began therapy and

treatment. Prior to the onset of the alleged disability, Seney, a high school graduate, held

a variety jobs including as a warehouse worker, fast food worker, and a cleaner. The ALJ

held a hearing, during which documentary evidence of Seney’s health was presented.

Seney, her spouse, and a vocational expert testified at the hearing.1

       In her decision, the ALJ performed the five-step, sequential analysis for

determining whether a claimant is disabled. See 20 C.F.R. §§ 404.1520(a), 416.920(a);

see also Barnhart v. Thomas, 540 U.S. 20, 24-25 (2003). The ALJ determined: (1) Seney

was not engaged in substantial gainful activity since the alleged onset date; (2) Seney had

severe impairments; (3) Seney did not have an impairment or combination of

impairments that was the same or equivalent to an impairment listed by the Social

Security Administration as presumptively precluding any gainful activity; (4) Seney was


1
 The District Court fully summarized the evidence and testimony presented during the
hearing in its opinion. See Seney v. Colvin, 982 F. Supp. 2d 345, 348-53 (D. Del. 2013).
                                            2
unable to perform her past relevant work; and (5) Seney possessed sufficient residual

functional capacity to perform other available jobs in the national economy.

Consequently, the ALJ concluded that Seney was not disabled from October 2007

through the date of the decision.

       The Appeals Council denied Seney’s request to review the ALJ’s decision, making

that decision the final decision of the Commissioner. In December 2012, Seney filed an

action in the District Court seeking review of the Commissioner’s decision denying her

claim for DIB and SSI. The parties filed cross-motions for summary judgment, and the

District Court granted summary judgment in favor of the Commissioner. Seney timely

appealed.

                                            II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the ALJ’s legal conclusions and review the factual findings for substantial evidence.

Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011). Substantial

evidence is “‘more than a mere scintilla,’” and is defined as “‘such relevant evidence as a

reasonable mind might accept as adequate.’” Plummer v. Apfel, 186 F.3d 422, 427 (3d

Cir. 1999) (quoting Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995)). If the ALJ’s

findings of fact are supported by substantial evidence, we are bound by those findings,

even if we would have decided the factual inquiry differently. Hartranft v. Apfel, 181
F.3d 358, 360 (3d Cir. 1999).


                                             3
                                            III.

       Seney first argues that the ALJ did not sufficiently credit the opinions of her

treating physicians. While an ALJ must generally give great weight to a claimant’s

treating physician, an ALJ may discredit the treating physician’s opinion if other

evidence contradicts it. 20 C.F.R. §§ 404.1527(c), 416.927(c); Morales v. Apfel, 225
F.3d 310, 317 (3d Cir. 2000); see also Chandler, 667 F.3d at 361. Here, it was

appropriate for the ALJ to discredit portions of the opinions of Seney’s treating

physicians. In particular, Dr. Lee Dresser’s opinion that Seney could stand or walk for

only less than two hours in an eight-hour day and was incapable of low stress jobs, was

not supported by objective medical evidence. Evidence showed that Seney’s MS had

improved with treatment and that she was free from various symptoms, including

weakness, numbness, and balance problems. Dr. Dresser’s own notes from treatment

indicated a fair prognosis, observing that Seney had near-normal strength in her lower

extremities and a stable gait. The ALJ fully credited Dr. Dresser’s opinion that Seney

could sit for six hours in an eight-hour day because the medical evidence supported that

opinion.

       Dr. Fucci’s opinion, presented in the form of a written prescription, stated that

Seney had MS, that her condition was worsening, and that she would need to be out of

work. This opinion was also appropriately discredited. Principally, there were no

medical records or notes of treatment indicating how Dr. Fucci had arrived at his opinion,

and it was contrary to the evidence showing that Seney was responding positively to
                                             4
treatment. Accordingly, substantial evidence supports the ALJ’s conclusion that the

opinions of Dr. Dresser and Dr. Fucci were not wholly substantiated.

       Next, Seney argues that the ALJ did not sufficiently credit her subjective

complaints of disabling symptoms. In determining whether a claimant is disabled, the

Commissioner considers “all . . . symptoms, including pain, and the extent to which

[these] symptoms can reasonably be accepted as consistent with objective medical

evidence . . . .” 20 C.F.R. §§ 404.1529(a), 416.929(a). When evaluating subjective

complaints of disabling symptoms, the ALJ must assess the persistence and intensity of

the claimant’s pain as well as the extent to which it impairs her ability to work. 20 C.F.R.

§§ 404.1529(c)(1), 416.929(c)(1). Allegations of disabling symptoms must be consistent

with objective medical evidence, and the ALJ must explain why any allegations were

rejected. See Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000).

       The ALJ first determined that Seney had a medical impairment that could

reasonably be expected to produce pain and other symptoms. However, during the

second step of the inquiry, the ALJ determined that Seney could perform a range of

sedentary work despite her symptoms. In reaching this conclusion, the ALJ considered

the treatment needed for Seney’s condition, see 20 C.F.R. §§ 404.1529(c)(3)(v),

416.929(c)(3)(v); the positive results from that treatment, the medication that she was

taking, and its side effects, see 20 C.F.R. §§ 404.1529(c)(3)(iv), 416.929(c)(3)(iv); her

ability to perform many daily functions, including managing her own personal care,

cooking, childcare, cleaning, and shopping, see 20 C.F.R. §§ 404.1529(c)(3)(i),
                                             5
416.929(c)(3)(i); and the opinions of three state agency physicians who concluded that

she had a range of limitations on her ability to work but that she could ultimately perform

sedentary work. See Hartranft, 181 F.3d at 362. Consequently, the ALJ’s decision to not

credit Seney’s allegations of disabling pain and other symptoms is supported by

substantial evidence.

       Seney also argues that the ALJ did not properly consider the vocational expert’s

testimony. In particular, Seney contends that the ALJ’s conclusion was contrary to the

vocational expert’s response to a hypothetical question. ALJs routinely pose hypothetical

questions to vocational experts in order to determine a claimant’s ability to perform

alternative employment. See Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 205-06 (3d

Cir. 2008). “‘While the ALJ may proffer a variety of assumptions to the expert, the

vocational expert’s testimony concerning a claimant’s ability to perform alternative

employment may only be considered for purposes of determining disability if the

question accurately portrays the claimant’s individual physical and mental impairments.’”

Burns v. Barnhart, 312 F.3d 113, 123 (3d Cir. 2002) (quoting Podedworny v. Harris, 745
F.2d 210, 218 (3d Cir. 1984)). The ALJ asked the vocational expert two hypothetical

questions. The first hypothetical question did not include all of Seney’s allegations of

disabling symptoms and posited that the individual could stand and walk in excess of two

hours in an eight-hour workday and that she could sit for six hours in a workday. In

response to that question, the vocational expert concluded that the hypothetical individual

could perform alternative work. The second hypothetical question included all of
                                             6
Seney’s allegations of disabling symptoms. In that case, the vocational expert responded

that the individual could not perform alternative work. While Seney contends that the

ALJ should credit the vocational expert’s response to the second hypothetical, the ALJ

properly did not rely on that response because it included allegations of disabling

symptoms that, for the reasons discussed above, were not credibly established. Cf.

Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987).

       Seney alleges that her condition has worsened since her hearing. However, those

new allegations are immaterial to the ALJ’s determination that Seney was not disabled

from October 2007 until the time of her hearing, and we are unable to review them. Cf.

Matthews v. Apfel, 239 F.3d 589, 592-93 (3d Cir. 2001); see also 42 U.S.C. § 405(g).

                                            IV.

       For the foregoing reasons, we will affirm the decision of the District Court that the

ALJ’s determination is supported by substantial evidence.




                                             7